191 Ga. App. 238 (1989)
382 S.E.2d 434
BATCHELOR
v.
ISFA CORPORATION.
A89A0443.
Court of Appeals of Georgia.
Decided April 3, 1989.
Lecora Bowen, for appellant.
Gary S. Meinken, for appellee.
DEEN, Presiding Judge.
In this case, the appellant brought this direct appeal from summary judgment entered against her in the amount of $1,451.13 principal, plus $87.07 interest. Because the judgment was for $2,500 or less, the discretionary appeal procedures of OCGA § 5-6-35 were required, and this appeal must be dismissed. Perryman v. Ga. Power Co., 180 Ga. App. 259 (348 SE2d 762) (1986).
Appeal dismissed. Birdsong and Benham, JJ., concur.